        Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                No. 19 Cr. 541 (JSR)
              v.

HUGH BRIAN HANEY,

                    Defendant.




     THE GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION TO
 THE DEFENDANT’S EMERGENCY MOTION FOR COMPASSIONATE RELEASE




                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York
                                               One Saint Andrew’s Plaza
                                               New York, New York 10007




Tara M. La Morte / Samuel Raymond
Assistant United States Attorneys
       Of Counsel
         Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 2 of 20



        The Government respectfully submits this memorandum in opposition to the emergency

motion filed by the defendant, Hugh Brian Haney (“Haney” or the “defendant”) for compassionate

release pursuant to 18 U.S.C. § 3582(c). Because less than 30 days have elapsed since Haney’s

request for a reduced term of imprisonment was received by the Warden at the Metropolitan

Detention Center (“MDC”), his Bureau of Prison (“BOP”) facility, this Court lacks statutory

authority to grant Haney’s request to modify his sentence and have him transferred immediately

to home confinement pursuant to 18 U.S.C. § 3582(c). Even assuming arguendo that this Court

had the authority to entertain Haney’s motion, his arguments regarding COVID-19 are speculative,

and do not establish that “extraordinary and compelling circumstances” exist as is necessary to

justify his immediate release to home confinement.

                                         BACKGROUND

I. Factual Background

   A.    Haney’s Guilty Plea and Sentencing

        On November 6, 2019, Haney pleaded guilty to money laundering charges pursuant to a

Pimentel letter. These charges arose from Haney’s activities beginning in 2011 and 2012, when

he helped operate “Pharmville,” a virtual narcotics retail operation operating on the darkweb Silk

Road marketplace. Through Pharmville, Haney sold and advertised fentanyl, oxycodone, valium,

and other illegal substances. Haney committed these serious crimes while on supervised release

for a prior federal narcotics conspiracy charge in the District of Massachusetts, similarly involving

the sale of narcotics over the internet.     Unlike his prior drug business, however, Haney’s

Pharmville took advantage of the anonymity offered by Silk Road and of its principal method of

payment, Bitcoin, to avoid any legal consequences for his actions during the life of Pharmville and

Silk Road. His scheme ultimately failed in 2018, when Haney attempted to reap the enormously



                                                 2
          Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 3 of 20



valuable profits of his illicit narcotics operation by transferring Bitcoin to “fiat” currency and lying

about the illegal origins of his funds.

         On February 12, 2020, this Court sentenced Haney to 42 months’ imprisonment, along

with a three-year term of supervised release, a fine of $10,000, and substantial forfeiture of

approximately $19,000.000. In imposing that sentence, the Court observed that Haney had

engaged in “very serious misconduct” that “he knew was . . . a blatant violation of law.” (Tr. dated

Feb. 12, 2020, at 23). Accordingly, the Court reasoned that a “a sentence somewhat below five

years is called for, though nothing like what defense counsel, who is as extreme in his way as the

government is allegedly extreme in theirs . . . because that’s his job.” (Id. at 24). The Court also

acknowledged that it could not “order” that Haney be designated to a particular BOP facility, but

could recommend it, and did so. (Id. at 26).

         Haney has been incarcerated at the MDC since July 18, 2019, and thus has approximately

27 months’ imprisonment left to serve (assuming he earns good time credit). BOP has designated

Haney to a permanent facility, although the Government is unaware of any imminent plans to

transfer him.

    B.    Haney’s Application to the BOP for Compassionate Release

         On March 26, 2020, Haney’s counsel submitted a letter to the Warden of the MDC

requesting BOP to grant a reduction in Haney’s sentence pursuant to 18 U.S.C. § 3582. (See Ex.

C to Haney’s Motion). According to the letter, Haney seeks a reduction in sentence based on his

age, which places him at a greater risk of contracting and/or suffering from COVID-19. Haney’s

request did not identify any additional heightened risk factors, such as an underlying medical

condition.

    C. Haney’s Emergency Motion for Compassionate Release

         On March 31, 2020, Haney’s counsel filed with the Court an Emergency Motion for

                                                   3
         Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 4 of 20



Compassionate Release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), requesting that the Court release

him to home confinement immediately, and to be allowed to serve the remainder of his sentence

at home. (“Mot.”). Haney requests such relief because his age (61 years old) renders him more

vulnerable to COVID-19.

                                         ARGUMENT

I.   Standards Governing Compassionate Release Under 18 U.S.C. § 3582(c)

       Section 3582(c) begins with the principle that “a court may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c); see also United States v. Goode,

No. 14 Cr. 810 (CM), 2020 WL 58272, *1 (S.D.N.Y. Jan. 6, 2020); United States v. Israel, No. 05

Cr. 1039 (CM), 2019 WL 6702522, *1 (S.D.N.Y. Dec. 9, 2019). Prior to the enactment of the

First Step Act, a court could not modify a defendant’s duly-imposed sentence on compassionate

release grounds unless it received a motion from the BOP asking that the court consider such

modification. See, e.g., United States v. Goode, 2020 WL 58272 at *1 (citing U.S.S.G. § 1B1.13

Reduction in Term of Imprisonment under 18 U.S.C. § 3582(c)(1)(A) (Policy Statement)

(Effective Nov 1, 2006; amended effective Nov. 1, 2007; Nov 1, 2010; Nov. 1, 2016; Nov. 1.

2018)); Stewart v. United States, 13 Civ. 5279 (JGK), No. 02 Cr. 395 (JGK), 2013 WL 4044756,

*3-6 (S.D.N.Y. Aug. 9, 2013); United States v. Iosifidis, No. 13 Cr. 170 (JFK), 2016 WL 3267329,

*2 (S.D.N.Y. June 9, 2016).

       On December 21, 2018, Congress passed the First Step Act, Pub. L. No. 115-391, which

amended 18 U.S.C. § 3582(c)(1) to permit a court to consider a defendant’s motion for

compassionate release following the exhaustion of his or her administrative remedies with the BOP

or 30 days after submitting a request to the appropriate Warden, whichever is sooner:

       The court may not modify a term of imprisonment once it has been imposed except
       that, . . . the court, upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

                                                4
         Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 5 of 20



       bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment…

18 U.S.C. § 3582(c)(1)(A) (emphasis added). The First Step Act did not amend the eligibility

requirements for compassionate release, which are set forth in 18 U.S.C. § 3582(c)(1)(A) and

Section 1B1.13 of the United States Sentencing Guidelines. The court can only modify a sentence

if, “after considering the factors set forth in section 3553(a) to the extent they are applicable,” it

finds that “extraordinary and compelling reasons warrant such a reduction,” 18 U.S.C. §

3582(c)(1)(A)(i); or that the defendant is at least 70 years old and has served at least 30 years in

prison, among other things. 18 U.S.C. § 3582(c)(1)(A)(ii). In either case, the proposed reduction

must be “consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A).

       The Application Notes to Section 1B1.13 describe the circumstances under which

“extraordinary and compelling reasons exist.” U.S.S.G. § 1B1.13 Application Note 1. These

include an assessment of the defendant’s medical condition and his or her age:


       (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
               a probability of death within a specific time period) is not required. Examples
               include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
               stage organ disease, and advanced dementia.

               (ii) The defendant is—

                       (I) suffering from a serious physical or medical condition,

                       (II) suffering from a serious functional or cognitive impairment, or

                       (III) experiencing deteriorating physical or mental health because of the
                       aging process,




                                                  5
          Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 6 of 20



                that substantially diminishes the ability of the defendant to provide self-care within
                the environment of a correctional facility and from which he or she is not expected
                to recover.

        (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is experiencing a
        serious deterioration in physical or mental health because of the aging process; and (iii) has
        served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

U.S.S.G. § 1B1.13 Application Note 1. Haney’s motion is predicated on his age, in combination

with the present COVID-19 pandemic.

        BOP Program Statement No. 5050.50, “Compassionate Release/Reduction in Sentence:

Procedures for Implementation of 18 U.S.C. §§ 3582, 4205(g),” sets forth the administrative

procedures that the BOP follows when considering inmate requests, as well as the substantive

criteria used by the BOP to evaluate whether a motion for a sentence modification is appropriate.

As is relevant here, an elderly defendant may be considered for a reduced sentence if the following

criteria are met:


        (i)     Age 65 and older;

        (ii)    Suffer from chronic or serious medical conditions related to the aging process;

        (iii)   Experiencing deteriorating mental or physical health that substantially diminishes
                their ability to function in a correctional facility;

        (iv)    Conventional treatment promises no substantial improvement to their mental or
                physical condition;

        (v)     Have served at least 50% of their sentence.

        U.S. Department of Justice, Federal Bureau of Prisons, Program Statement, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582, 4205(g),

OPI OGC/LCI, No. 5050.50 (Jan. 17, 2019).

        The defendant bears the burden of proving that he is entitled to relief under 18 U.S.C. §

3582. See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant seeks

decreased punishment, he or she has the burden of showing that the circumstances warrant that
                                                  6
         Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 7 of 20



decrease”); United States v. Clarke, No. 09 Cr. 705 (LAP), 2010 WL 4449443, at *1 (S.D.N.Y.

Oct. 29, 2010) (same).

II. This Court Presently Lacks Authority to Grant Haney’s Request Under 18 U.S.C. §
3582(c), as He Has Not Exhausted Mandatory Administrative Remedies

       In his submission, Haney concedes that he has failed to exhaust his administrative

remedies. Because such exhaustion is mandatory, the Court lacks the authority to grant

compassionate release at this time.

       As discussed above, under 18 U.S.C. § 3582(c), a district court “may not” modify a term

of imprisonment once imposed, except under limited circumstances. Pursuant to the so-called

compassionate release provision, a district court “may reduce the term of imprisonment” where it

finds “extraordinary and compelling circumstances.” Id. § 3582(c)(1)(A)(i). A motion under this

provision may be made by either the BOP or a defendant, but in the latter case only “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility, whichever is earlier.” Id. (emphasis added). Thus,

where a compassionate release motion is brought by a defendant who has not “fully exhausted all

administrative rights,” the district court “may not” modify his term of imprisonment.

       Section 3582(c)(1)(A)’s exhaustion requirement is therefore mandatory. It is critical, in

this context, to note that Section 3582(c)’s exhaustion requirement is statutory, and thus is not the

sort of judicially-crafted exhaustion requirement that “remain[s] amenable to judge-made

exceptions.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016). By significant contrast, statutory

exhaustion requirements “stand[] on a different footing.” Id. There, “Congress sets the rules—and

courts have a role in creating exceptions only if Congress wants them to.” Id. Thus, where a statute

contains mandatory exhaustion language, the only permissible exceptions are those contained in


                                                 7
          Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 8 of 20



the statute. Id.; see also Bastek v. Fed. Crop. Ins., 145 F.3d 90, 94 (2d Cir. 1998) (“Faced with

unambiguous statutory language requiring exhaustion of administrative remedies, we are not free

to rewrite the statutory text.”).

        As described above, Section 3582(c)(1)(A) contains mandatory exhaustion language with

no statutory exceptions. The plain language of the statute makes clear that a court “may not”

modify a sentence unless, as relevant here, the defendant has first “fully exhausted all

administrative rights” or waited 30 days after transmitting his request to the warden. Unlike the

Prison Litigation Reform Act, for example, there is no statutory qualifier that a defendant need

only exhaust all “available” remedies. 1 Thus, Section 3582(c)(1)(A) is a mandatory exhaustion

provision with no applicable exceptions. Cf. Fry v. Napoleon Community Schools, 137 S. Ct. 743,

750 (2017) (statute requiring that certain types of claims “shall be exhausted” is a mandatory

exhaustion provision for those types of claims). For this reason, as Judge Cote has explained, this

court lacks the authority to grant the defendant’s motion at this time. United States v. Monzon,

2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020); see also United States v. Hernandez, 2020 WL

1445851, at *1 (S.D.N.Y. Mar. 25, 2020) (finding that the compassionate release provisions of the

First Step Act did not apply because “Mr. Hernandez does not appear to have sought any [ ] relief

within the Bureau of Prisons, let alone exhausted his administrative remedies”).

        In recent weeks, numerous defendants around the country have cited the unusual

circumstances presented by COVID-19 as a basis for compassionate release, and have argued that


1
  In particular, the PLRA demands that an inmate exhaust “such administrative remedies as are
available,” meaning that the only permissible exception to exhaustion is where the remedies are
“unavailable.” Ross, 136 S. Ct. at 1856-58 (emphasis added); see also id. at 1855 (criticizing the
“freewheeling approach” adopted by some courts of appeals to exhaustion requirements, and
overruling precedent from the Second Circuit and other circuits that had read additional exceptions
into the rule). Here, no such exception exists in the statute. Accordingly, the PLRA cases relied
on by Haney cannot bear the weight he attaches to them. (See Mot. at 5).

                                                8
         Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 9 of 20



the exhaustion requirement should be excused. The only court of appeals to have addressed the

question has rejected the argument and required exhaustion. See United States v. Raia, __ F.3d __,

2020 WL 1647922, at * (3d Cir. Apr. 2, 2020). In Raia, the Third Circuit recognized the serious

concerns presented by COVID-19, but held that, in light of these concerns, as well as the BOP’s

statutory role and its “extensive and professional efforts to curtail the virus’s spread, . . . strict

compliance with Section 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—

importance.” Id. The vast majority of district courts have also required exhaustion despite

COVID-19 claims. 2 These decisions are consistent with the plain language of Section 3582(c).

       To be sure, COVID-19 presents unusual circumstances, in which compassionate release

decisions should be made expeditiously. But the text of Section 3582 contains no exigency

exception for such circumstances, and indeed the text affirmatively refutes the availability of such

an exception in two respects. First, while many statutory exhaustion provisions require exhaustion

of all administrative remedies before a claim is brought in court, Section 3582 provides an

alternative: exhaustion of all administrative rights or the lapse of 30 days from the warden’s receipt

of the inmate’s request for compassionate release, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).



2
 See United States v. Hernandez, No. 18 Cr. 834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar.
25, 2020); United States v. Cohen, No. 18 Cr. 602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y.
Mar. 24, 2020); United States v. Carver, No. 19 Cr. 6044, 2020 WL 1604968, at *1 (E.D. Wa.
Apr. 1, 2020); United States v. Clark, No. 17 Cr. 85 (SDD), 2020 WL 1557397, at *3 (M.D. La.
Apr. 1, 2020); United States v. Williams, No. 15 Cr. 646, 2020 WL 1506222, at *1 (D. Md. Mar.
30, 2020); United States v. Garza, No. 18 Cr. 1745, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27,
2020); United States v. Zywotko, No. 19 Cr. 113, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27,
2020); United States v. Eberhart, No. 13 Cr. 313 (PJH), 2020 WL 1450745, at *2 (N.D. Cal. Mar.
25, 2020); United States v. Gileno, No. 19 Cr. 161, 2020 WL 1307108, *3 (D. Conn. Mar. 19,
2020). But see United States v. Perez, No. 17 Cr. 513 (AT), 2020 WL 1546422, at *3 (S.D.N.Y.
Apr. 1, 2020); United States v. Colvin, No. 19 Cr. 179 (JBA), 2020 WL 1613943, at *2 (D. Conn.
Apr. 2, 2020). Both Perez and Colvin relied on Washington v. Barr, 925 F.3d 109 (2d Cir. 2019),
which as discussed further below, is inapposite because it involves judge-made exhaustion
doctrine.

                                                  9
         Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 10 of 20



This alternative suggests that the Congress recognized that even if compassionate release requests

cannot always await the full administrative process to be completed, the BOP should have at least

30 days to act on such a request. Second, in cases presenting the most urgent circumstance –

inmates diagnosed with a terminal illness – Section 3582(d) requires the BOP to process any

application for compassionate release in 14 days. That the Congress allowed 14 days to process

the claims of even a terminally ill inmate suggests that it could not have intended to allow a shorter

period – which excusing exhaustion would provide – in a case, such as this, where the risk to the

inmate, while serious, remains potential.

       As the Third Circuit properly recognized, the mandatory exhaustion requirement

accommodates the valuable role that the BOP plays in the compassionate release process. Informed

decisions about compassionate release require the collection of information, like disciplinary

records and medical history, that the BOP is uniquely suited to obtain and which will benefit both

the BOP and later the court evaluating such claims. The BOP is also well situated to make relative

judgments about the merits of compassionate release petitions—particularly at a time like this

when many inmates are making petitions advancing similar claims—and adjudicate those positions

in a consistent manner. The court may of course review those judgments, but the Congress

expressed its clear intent that such review would come second, with the benefit of the BOP’s initial

assessment.

       Haney cites Washington v. Barr, 925 F.3d 109 (2d Cir. 2019), in support of sidestepping

these mandatory exhaustion requirements, but Barr is inapposite.            That case involved the

invocation of a judge-made exhaustion doctrine. See id. at 116 (stating that the statute in question

“does not mandate exhaustion of administrative remedies” but finding that exhaustion requirement

was nevertheless appropriate); id. at 118 (“Although not mandated by Congress, [exhaustion] is



                                                 10
        Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 11 of 20



consistent with congressional intent.”). Thus, it was appropriate for the court to consider judge-

made exceptions. See Ross, 136 S. Ct. at 1857. But this case involves a mandatory, statutory

exhaustion requirement, which allows for no such exceptions. See Bastek, 145 F.3d at 95 (rejecting

application of various exceptions to exhaustion requirement where clear statutory requirement

exists); Theodoropoulos v. INS, 358 F.3d 162, 172 (2d Cir. 2004) (rejecting futility exception to

exhaustion requirement in Immigration and Nationality Act because such an exception is “simply

not available when the exhaustion requirement is statutory,” as opposed to judicial); United States

v. Gonzalez-Roque, 301 F.3d 39, 46-48 (2d Cir. 2002) (rejecting argument that statutory

exhaustion requirement for collaterally attacking a removal order should be excused in light of

defendant’s pro se status in removal proceedings).

       To be sure, Barr states that: “Even where exhaustion is seemingly mandated by statute or

decisional law, the requirement is not absolute. The Supreme Court itself has recognized

exceptions to the exhaustion requirement under ‘three broad sets of categories.’” Barr, 925 F.3d

at 118 (emphasis added) (quoting McCarthy v. Madigan, 503 U.S. 140, 146 (1992)). But the

inclusion of the phrase “by statute” is not supported by the citation that follows. McCarthy is

another case involving a judge-made exhaustion requirement. See McCarthy, 503 U.S. at 152

(“Congress has not required exhaustion of a federal prisoner’s Bivens claim.”). It thus provides no

support for the notion that exhaustion mandated “by statute” is not absolute. See Bastek, 145 F.3d

at 95 (rejecting application of McCarthy exceptions in a statutory case). Further, when Barr goes

on to discuss three recognized exceptions to exhaustion, it is describing three exceptions

recognized in McCarthy in the judge-made context. But as the Supreme Court made crystal clear

in Ross, this ignores the critical distinction between statutory and judge-made exhaustion

requirements. Given that Washington was a judge-made exhaustion case, its statement that



                                                11
         Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 12 of 20



exhaustion mandated “by statute” is “not absolute” is dicta, and cannot supplant the clear

statements to the contrary in cases like Ross and Bastek.

       Mathews v. Eldridge, 424 U.S. 319 (1976) and Bowen v. City of New York, 476 U.S. 467

(1986) are similarly inapposite. In each case, the Court considered a provision of the Social

Security Act providing that a claimant could bring a civil action challenging a decision by the

Secretary of Health, Education and Welfare only after “a final decision of the Secretary made after

a hearing.” 42 U.S.C. § 405(g). The Court construed this to contain two requirements: (1) a non-

waivable, “jurisdictional” element that a claim shall have been brought before the Secretary, and

(2) a waivable element that the remedies prescribed by the Secretary be exhausted. Eldridge, 424

U.S. at 328. In Eldridge, the claimant argued that the Due Process Clause of the Fifth Amendment

requires that prior to termination of Social Security disability benefit payments the recipient be

afforded an opportunity for an evidentiary hearing. In evaluating whether the denial of his claim

was sufficiently “final” so as to “satisfy the exhaustion requirement,” the Court noted that (1) his

Due Process claim was entirely “collateral” to his substantive claim of entitlement, and (2) his

claim to a predeprivation hearing as a matter of constitutional right “rests on the proposition that

full relief cannot be obtained at a postdeprivation hearing.” Id. at 330-31. The Court thus concluded

that the denial of the claimant’s request for benefits “constitutes a final decision” for purposes of

the exhaustion requirement. Id. at 332. Thus, Eldridge did not excuse an exhaustion requirement;

it found it to have been satisfied. See Shalala v. Illinois Council on Long Term Care, Inc., 529 U.S.

1, 15 (2000) (“Eldridge, however, is a case in which the Court found that the respondent had

followed the special review procedures set forth in § 405(g), thereby complying with, rather than

disregarding, the strictures of § 405(h).”).




                                                 12
         Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 13 of 20



       In Bowen, the Court stated that Eldridge established a two-part test that is satisfied when

“the claims were collateral to any claim for benefits, and the harm imposed by exhaustion would

be irreparable.” 476 U.S. at 476. The Court held that the particular claims in that case also satisfied

the Eldridge test, and thus exhaustion was not required. Id. at 483-84. However, the Court went

on to use language suggesting not that the requirement of a “final decision” (and thus the

exhaustion requirement) had been satisfied, but rather that it could be “excused” under the

circumstances set forth in Eldridge, as well as when a court deems appropriate “as guided by the

policies underlying the exhaustion requirement.” Id. 485. These statements in Bowen, which go

beyond Eldridge and are arguably dicta, are in stark tension with Ross and other more recent

Supreme Court precedents. Indeed, they set forth precisely the sort of “freewheeling approach to

exhaustion” that the Supreme Court has since repudiated. Ross, 136 S. Ct. at 1350.

       As the Court has made clear numerous times since Eldridge and Bowen, courts are “not

free to rewrite the statutory text” when Congress has “barred claimants from bringing suit in

federal court until they have exhausted their administrative remedies.” McNeil v. United States,

508 U.S. 106, 111 (1993). And where Congress has mandated exhaustion, the Court has rejected

attempts to rely on the policies of administrative exhaustion, like those cited in Bowen, or the

notion of a futility requirement. See, e.g., Booth v. Churner, 532 U.S. 731, 741 n.6 (2001).

       Thus, particularly in light of subsequent precedent, Eldridge and Bowen stand at most for

the proposition that the specific statutory exhaustion requirement at issue in those cases can be

excused by the court where the two-part Eldridge test is satisfied. But by no means do they stand

for the proposition that all statutory exhaustion requirements may be excused, let alone one as

unambiguous as Section 3582(c). Indeed, when the Supreme Court recently reiterated the two-

part Eldridge test, it emphasized that exhaustion schemes should be interpreted “with a regard for



                                                  13
        Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 14 of 20



the particular administrative scheme at issue” and that the SSA is “unusually protective of

claimants.” Smith v. Berryhill, 139 S. Ct. 1765, 1774, 1776 (2019). Smith and Ross both make

clear that the analysis of whether any given statutory exhaustion provision allows for exceptions

is unique to that statute. While one statute’s text and history may give judges leeway to make

exceptions, another may not. Ross, 136 S. Ct. at 1858 n.2; see also Smith, 139 S. Ct. at 1776;

Illinois Council on Long Term Care, Inc., 529 U.S. at 14 (while interpreting one statutory

exhaustion provision, rejecting reliance on a case interpreting a different statutory exhaustion

provision because the outcome “turned on the different language of that different statute”). 3

       The remaining authorities on which Haney relies are equally unavailing. For instance, in

the context of habeas claims for state convictions in Hendricks v. Zenon, 993 F.2d 664, 672 (9th

Cir. 1993) (exhaustion in context of appeal of denial of habeas corpus petition under 28 U.S.C. §

2254) (cited at Mot. at 4), the court relied upon long-standing Supreme Court precedent that

exhaustion in that context is “essentially a matter of federalism and comity,” and concluded that

the state’s interests in comity and federalism had already been served given that it had the first

opportunity to examine the defendant’s federal constitutional claims. See id. (citing Granberry v.

Greer, 481 U.S. 129 (1987) and Ex parte Hawk, 321 U.S. 114 (1944)). In United States v.

Huneeus, No. 19 Cr. 10117 (IT) (D. Mass. Mar. 17, 2020) (Dkt. No. 642) (cited at Mot. at 3), the

court granted defendant’s unopposed emergency motion based on COVID-19 and underlying

health concerns; there, the Government did not oppose the defendant’s request on the basis of

statutory exhaustion because the defendant had only two weeks left in his sentence, and thus



3
  It bears noting that even if Eldridge and Bowen were applicable here, the two-part test set forth
therein would not be satisfied. The defendant’s claims before this court are not collateral to the
claims he is raising with the BOP – they are one and the same.



                                                14
         Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 15 of 20



waiting for the 30 day period would in fact be futile: the defendant would be released prior to the

expiration of that period. And in United States v. Arberry, No. 15 Cr. 594 (JPO) (S.D.N.Y. Nov.

12, 2019) (Dkt. No. 84) (cited at Mot. at 3), the Government did not oppose the request of a

terminally ill defendant, who had approximately two months left on his sentence; that defendant

was released for the last few weeks of his life. In neither case did the Government raise, nor did

the Court have occasion to opine on, the question of statutory exhaustion and the Court’s

jurisdiction under § 3582.

       In sum, the analysis of a statutory exhaustion requirement must “begin[] with the text” and

utilize “ordinary interpretive techniques.” Ross, 136 S. Ct. at 1856 and 1858 n.2. As set forth

above, the text of Section 3582(c) provides for no exceptions. Enforcing the statutory requirement

providing BOP with 30 days to evaluate the requests is required by the law, helps ensure that these

applications are treated consistently and that decisions are reached with the benefit of medical and

other records from BOP.           Haney has indisputably not exhausted statutorily-mandated

administrative remedies, and thus his motion must be denied.

III. Haney’s Risk of Contracting COVID-19 Is Not an “Extraordinary and Compelling”
Reason Justifying Release Pursuant to 18 U.S.C.

       Even if the defendant had met the threshold exhaustion requirement for filing--which he

has not—his motion should be denied because he has not demonstrated “extraordinary and

compelling” reasons that his sentence should be reduced below what the Court already imposed.

As explained above, a defendant’s age may justify a sentencing reduction if the defendant “(i) is

at least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health because

of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.” U.S.S.G. § 1B1.13 Application Note 1 (a). Haney–a 61 year




                                                  15
         Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 16 of 20



old man with apparently no specific deterioration who has served less than a year, less than 25%

of his sentence–does not satisfy any of these prongs.

       Haney seeks relief based on the potential that he might be exposed to and contract

COVID-19 while in prison, and that his age places him at greater risk with respect to the virus.

He does not contend that he has yet contracted the virus, or that he has been exposed to the virus,

or that he has experienced symptoms associated with the virus. The Government acknowledges

that the defendant’s age subjects him to a higher risk of difficulty in the event he contracts the

virus, but that, alone is insufficient to constitute an “extraordinary and compelling” reason

justifying a truncated sentence.

       Moreover, the BOP in general, including the MDC, have taken a number of significant

steps to mitigate the spread of the virus in the prison systems, including increased screening of

inmates, restrictions on visitors, restrictions on group gatherings, and mandated social distancing.

On March 31, 2020, the BOP announced Phase V of its COVID-19 Action Plan, which

mandates, among other things, that for fourteen days, all inmates will be secured in their

cells/quarters to further decrease the spread of the virus and the risk to other inmates. These are

significant actions.

       Additionally, it is instructive to note that courts throughout this district (including Your

Honor) have recently decided applications for bail predicated on COVID-19, including pursuant

to 18 U.S.C. § 3142(i), which allows for “temporary release” if such release is for a “compelling

reason.” In many cases, such bail applications have been denied, even for individuals with

underlying medical conditions or otherwise on the “high-risk” lists at their various prison

facilities, like Haney. See United States v. Rivera, 20 Cr. 6 (S.D.N.Y. Mar. 25, 2020) (Rakoff,

J.) (denying bail application for inmate detained on controlled substance charge who had prior



                                                 16
        Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 17 of 20



history of asthma); see also, e.g., United States v. Ramon Ramirez, 19 Cr. 395 (S.D.N.Y. April 1,

2020) (Castel, J.) (denying pretrial bail for defendant charged with murder for hire despite

diabetes); United States v. Chambers, No. 20-CR-135, 2020 WL 1530746 (S.D.N.Y. March 31,

2020) (Furman, J.) (denying pretrial bail for defendant charged with racketeering conspiracy and

attempted assault in aid of racketeering despite asthma); United States v. Michael Valdez, 19 Cr.

883 (S.D.N.Y. March 27, 2020) (Oetken, J.) (denying pretrial bail for defendant charged with

sex trafficking and kidnapping offenses despite asthma); see also United States v. Estevez

Gonzalez, 19 Cr. 123 (S.D.N.Y. Mar. 25, 2020) (Buchwald, J.) (denying bail application for

inmate with potential asthma); United States v. Fofana, 19 Cr. 447 (S.D.N.Y. Mar. 30, 2020)

(Cote, J.) (denying bail for defendant with asthma); United States v. White, 19 Cr. 536 (S.D.N.Y.

Mar. 25, 2020) (Castel, J.) (denying bail application for inmate with history of whooping cough);

United States v. Roberson, 19 Cr. 914 (S.D.N.Y. Mar. 26, 2020 (Buchwald, J.) (denying bail

application for inmate based on COVID-19); United States v. Steward, 20 Cr. 52 (S.D.N.Y. Mar.

26, 2020) (Cote, J.) (denying bail for defendant on BOP’s “high-risk” list); United States v.

Chavis, 19 Cr. 620 (S.D.N.Y. Mar. 27, 2020) (Cote, J.) (denying post-plea bail of inmate based

on COVID-19); United States v. Marte, 19 Cr. 795 (S.D.N.Y. Mar. 27, 2020) (Stein, J.) (denying

bail for defendant with history of smoking and Percocet addiction); United States v. Knight, 20

Cr. 216 (S.D.N.Y. March 27, 2020) (Seibel, J.) (denying pretrial bail for defendant charged with

narcotics offense and ammunition possession despite defendant’s age and underlying health

condition); United States v. Decker, 20 Cr. 104 (S.D.N.Y. March 27, 2020) (Roman, J.)

(denying pretrial bail based on grounds of dangerousness despite defendant’s age and underlying

health condition); United States v. Anderson, 19 Cr. 771 (S.D.N.Y. March 27, 2020) (Briccetti,

J.) (denying bail pending further proceedings related to violation of supervised release); United



                                                17
           Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 18 of 20



States v. Nivar, 19 Cr. 902 (S.D.N.Y. March 19, 2020) (McMahon, C.J.) (denying pretrial bail

based on COVID-19); United States v. Alvarez, 19 Cr. 622 (S.D.N.Y. March 24, 2020) (Cote, J.)

(denying pretrial bail based on COVID-19); United States v. Bradley, 19 Cr. 632 (S.D.N.Y.

March 24, 2020) (Daniels, J.) (denying pretrial bail despite defendant’s claim that his age (58)

and health conditions (recent stroke and high blood pressure) justified release due to the risk of

contracting COVID-19); United States v. Nasir, 20 Cr. 78 (S.D.N.Y. Mar. 30, 2020) (Torres, J.)

(denying pretrial bail application for inmate based on COVID-19). And each of these bail

denials were for defendants who were subject to bail – in other words, they could be released

temporarily under 3142(i) but then returned for prison after the COVID-19 crisis abides and for

any potential sentence. Haney, however, is requesting that he be released free and clear from

incarceration after serving less than 25% of his sentence. 4

       Finally, even if the defendant had shown that his age was such that he was eligible for

compassionate release, the same § 3553(a) factors that the Court considered in imposing the

original sentence continue to justify that sentence today. As this Court acknowledged at

sentencing, the defendant committed a very serious offense involving the sophisticated


       4
         The Government notes an in a Memorandum dated April 3, 2020, a copy of which is
attached hereto, the Attorney General made a “finding” pursuant to the authority granted under 18
U.S.C. § 3624(c)(2), as amended on March 27, 2020, by the passage of the Coronavirus Aid,
Relief, and Economic Security (CARES) Act. Specifically, the Memorandum directs the Director
of BOP to “immediately review all inmates who have COVID-19 risk factors, as established by
the CDC, starting with inmates incarcerated at [specified BOP institutions, not including the MDC]
and similarly situated facilities where you determine that COVID-19 is materially affecting
operations.” Those particularly vulnerable inmates are to be immediately considered for transfer
to home confinement. As of the date of this filing, this Office is unaware whether BOP has
determined MDC to be a “similarly situated facility, i.e. is considered to be experiencing
significant levels of infection. The Memorandum underscores the need to protect the public by
making careful, individualized determinations about the circumstances of release, and in
particular, to weight whether to require a 14-day BOP quarantine before release or in appropriate
cases to permit quarantine in the residence to which individuals are being transferred.


                                                 18
        Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 19 of 20



laundering of Bitcoin derived from sales of distribution quantities of oxycodone and dangerous

drugs over the dark web. Nor was this the defendant’s first encounter with the legal system. He

had a prior serious narcotics offense for a less sophisticated version of the scheme. The 42-

month sentence that the Court imposed remains justified here. The reduction now requested by

the defendant to home detention after serving approximately 9 months of his sentence would

entirely fail to satisfy any of the purposes of sentencing and would not be appropriate. See, e.g.,

United States v. Credidio, No. 19 Cr. 111 (PAE), ECF No. 62 (S.D.N.Y. Mar. 30, 2020)

(denying motion for compassionate release and reduction of sentence to home confinement in

light of COVID-19 pandemic for 72-years old defendant sentenced in Feb. 2020 to 33 months’

imprisonment because lengthy term of imprisonment was required for reasons stated at

sentencing). The 42-month sentence the Court originally imposed should stand.




                                                19
        Case 1:19-cr-00541-JSR Document 23 Filed 04/06/20 Page 20 of 20



                                         CONCLUSION

       For the foregoing reasons, the defendant’s motion for a reduction in sentence is

procedurally barred, and in any event he has failed to meet his burden of demonstrating that a

reduction is warranted. The motion should be denied




Dated: New York, New York
April 6, 2020
                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney for the
                                           Southern District of New York



                                    By:    ___/s/_________                     .
                                           Tara La Morte / Samuel Raymond
                                           Assistant United States Attorneys
                                           Tel.: 212-637-1041

cc:    Martin Cohen, Esq. (via e-mail)




                                             20
